{¶ 58} I concur in part and respectfully dissent in part with the majority opinion. I disagree with the majority solely on the issue of whether the order for a new trial should be vacated. I agree that a new trial is not warranted solely by the "irregularity in the proceedings" the trial court partially relied on, that is, the court's failure to voir dire the jury after it spoke to several jury members about a newspaper article discussing the case. I find, however, that the court's remaining reasons, excessive damages and attorney misconduct, justify an order for a new trial. *Page 662 
 {¶ 59} A trial court's decision granting a new trial is reviewed under the abuse-of-discretion standard. The majority relies on Schlundt v. Wank (Apr. 17, 1997), Cuyahoga App. No. 70978, 1997 WL 186830. In Schlundt, the trial court had not provided any reasons for its decision to grant a new trial. In contrast, the court in the case at bar issued a detailed 13-page judgment entry explaining its reasoning. The Twelfth Appellate District has emphasized the abuse-of-discretion standard, especially regarding questions of fact:
  "Where a trial court is authorized to grant a new trial for a reason which requires the exercise of a sound discretion, the order granting a new trial may be reversed only upon a showing of abuse of discretion by the trial court." (Footnote omitted.)  Antal v. Olde Worlde Products, Inc. (1984),  9 Ohio St.3d 144, 145, 9 OBR 392, 393, 459 N.E.2d 223, 225. * * *. Moreover, when the trial court's decision concerns questions of fact, the generally accepted rule is that  a reviewing court "should view the evidence favorably to the trial court's action rather than to the * * * jury's verdict." Rohde [v. Farmer (1970)], supra, 23 Ohio St.2d [82] at 94, 52 O.O.2d [376] at 382, 262 N.E.2d [685] at 692.
(Emphasis added.) Tobler v. Hannon (1995),105 Ohio App.3d 128, 130, 663 N.E.2d 732.
 {¶ 60} I believe the record demonstrates that the trial judge did not abuse his discretion in granting a new trial.
 {¶ 61} The granting of a new trial is governed by Civ.R. 59, which states:
  (A) Grounds. — A new trial may be granted to all or any of the parties and on all or part of the issues upon any of the following grounds:
  (1) Irregularity in the proceedings of the court, jury, magistrate, or prevailing party, or any order of the court or magistrate, or abuse of discretion, by which an aggrieved party was prevented from having a fair trial;
  (2) Misconduct of'the jury or  prevailing party;
  * * *
  (4) Excessive or inadequate damages, appearing to have been given under the influence of passion or prejudice;
  * * *
  (9) Error of law occurring at the trial and  brought to the attention of the trial court
by the party making the application.
  In addition to the above grounds, a new trial may also be granted in the sound discretion of the court for good cause shown.
  When a new trial is granted, the court shall specify in writing the grounds upon which such new trial is granted.
(Emphasis added.) In its order, the trial court listed three reasons for granting a new trial: an excessive award of damages given under the influence of passion and prejudice, the misconduct of plaintiffs counsel through the duration of the *Page 663 
trial, and irregularity in the proceedings which prevented a fair trial. Because I agree with the majority that the alleged irregularity concerning the newspaper article does not justify a new trial, I will restrict my discussion to the first two reasons, each adequate in its own right to justify a new trial.
 EXCESSIVE DAMAGES {¶ 62} In its judgment entry granting a new trial, the court points to the testimony of the economic expert, Harvey Rosen, Ph.D. An expert's testimony is limited by Loc.R. 21.1(B), which states: "An expert will not be permitted to testify or provide opinions on issues not raised in his report." The purpose of limiting experts to the opinions contained in their reports is to prevent unfair "ambush" of the other side.O'Connor v. Cleveland Clinic Found.,161 Ohio App.3d 43, 2005-Ohio-2328, 829 N.E.2d 350, ¶ 18, citingShumaker v. Oliver B. Cannon  Sons, Inc. (1986),28 Ohio St.3d 367, 370-371, 28 OBR 429, 504 N.E.2d 44.
 {¶ 63} Harvey Rosen's expert report had estimated that the expenses for Walter for the duration of his life expectancy would be between $4,303,088 and $6,413,639. This estimate was based, in part, on the wages of a home-health-care aide, a person trained to be an assistant to help Walter 24 hours a day with his activities of daily living, including eating, hygiene care, and transfer from chair to bed and back.
 {¶ 64} At trial, however, the court erroneously allowed Harvey Rosen to testify to the cost of providing Walter with round-the-clock care by a registered nurse. Nowhere during the trial, however, did plaintiff presentany evidence that Walter would need or benefit from 24-hour care by an R.N., as opposed to care by a trained home-health aide. Defense counsel objected to this testimony, but, as it admits in its judgment entry, the court erred in failing to sustain those objections or to hold a side bar to discuss them. As a result of this admitted error by the trial court, Harvey Rosen testified to an amount of money three times the actual amount contained in his report. Permitting this expert to testify to sums which were neither contained in his report nor ever justified by any evidence was a grave abuse of discretion on the part of the trial court. As defendants explained in their appellate brief, they did not hire an independent economic expert or life-care planner because they did not disagree with the reports of Mr. Fieger's experts and relied on the limitation of costs those reports described. Thus the jury was left with a cost inflated beyond what the evidence justified and, more important, without any expert testimony to attack its excessiveness.2 *Page 664 
 {¶ 65} Even more disturbing is the testimony of Dr. Gabriel, a pediatric neurologist, concerning the cost of care that Walter would need throughout his life. Despite multiple objections upon which the court failed to rule, the witness proceeded to testify with specific monetary figures for various types of care. This testimony was clearly outside the scope of the pediatric neurologist's area of expertise, and again was prejudicial to defendant's case because the testimony reinforced the economic expert's inflated economic figures. The defendants did not present an economic expert or a life-care planner in their case in chief because they did not disagree with the reports of plaintiffs experts. They were ambushed, therefore, when the court permitted testimony that exceeded the amounts contained in Harvey Rosen's report and, in the case of Dr. Gabriel, that was not within the expert's area of expertise at all.
 {¶ 66} The trial court was correct in concluding that these errors led to the jury's award of excessive damages.
 LIABILITY {¶ 67} Much of defendant's discussion of specific parts of the trial, although subsumed under the category of attorney misconduct, go to the question of liability. *Page 665
 {¶ 68} I note the majority states that "[t]he defense did not contest liability in this appeal, focusing instead on the amount of damages awarded." Although it is true that defendants predominantly focused on the damages award in their appellate brief, it is inaccurate to say they did not contest liability. Defendants did indeed raise the liability issue, both in their statement of issues and in their discussion in their brief. In their statement of issues, they noted that "[t]he medical experts were diametrically opposed and the jury verdict was split on liability."
 {¶ 69} More specifically, in their statement of facts, defendants dispute the underlying liability issue. For three pages they discuss the evidence presented by their expert witnesses that Walter's injuries occurred in a time period well before birth. Those experts explained that Walter's brain injury resulted from "placental insufficiency, which caused chronic oxygen deprivation and retarded growth throughout the course of the pregnancy." Defendants argue, therefore, that Walter's intrauterine growth retardation and microcephaly, which started many weeks before birth and was a result of the placental insufficiency, was the primary cause of Walter's brain damage. Defendants further explain that the experts testified that "[t]he injuries associated with [Walter's] microcephaly would not be evidenced on an ultrasound, CAT scan, or MRI."
 {¶ 70} When discussing the remedy, defendants again referred to these liability issues. They argued that "Judge Lawther noted that other new trial grounds asserted by Defendants, `especially with respect to the issues of negligence and proximate cause,' have merit." After this discussion of liability issue, defendants expressly requested that if this court did not agree with the order for a new trial because of attorney misconduct, "it should remand this case so the Trial Court can fully consider those additional grounds."
 MISCONDUCT OF PLAINTIFF'S COUNSEL {¶ 71} A second reason the trial court points to in its judgment entry granting a new trial is the behavior of plaintiffs counsel, Mr. Fieger. The court notes Mr. Fieger's "theatrical and discourteous demeanor throughout the trial," his failure to follow court procedure in entering objections, and his "trial technique which was designed to manipulate and mislead the jury." A review of the entire 2,400-page transcript compels agreement with the court's description. Excerpts from the transcript demonstrate counsel's egregious behavior and contradictory and argumentative questioning. One example of his manipulative trial technique was his misleading restatement of witnesses' testimony in his follow up questions. This technique was especially discernable when he discussed several key phrases: "emergency Caesarean section" and "fetal distress." *Page 666
 {¶ 72} Several experts testified that the term "fetal distress" is ambiguous and vague, because it can cover a wide range of conditions, from life threatening, requiring immediate Caesarean delivery, to merely significant heart rate changes, requiring close observation and expedient, but not immediate, Caesarean delivery. Despite the agreement on the dual meaning of the term, Mr. Fieger persisted in choosing only one meaning: a fetus near death, "practically dead," as he often said during the trial.
 {¶ 73} Mr. Fieger also took liberties with the definitions of "emergency." In answering his questions, all who had worked on the case were in accord in explaining that there were two categories of C-section: scheduled and emergency. An emergency Caesarean section simply means one which was not previously scheduled. The witnesses explained that there was a significant difference between an ordinary emergency case and a "stat" or "crash" case. In an ordinary "emergency" C-section, the doctor determines the mother would not be able to safely deliver the child vaginally and therefore the child would have to be delivered by C-section before she went into labor. A "stat" or "crash" case, on the other hand, according to the testimony of all the nonexpert witnesses, as well as most of the expert witnesses, required immediate delivery, without sterile precautions, within 15 minutes to one-half hour.
 {¶ 74} Mr. Fieger questioned the witnesses who had been present for Walter's C-section about their care of the mother before delivery. Both Dr. Jordan and the nurses testified that after assessing the mother's and fetus's capacity for vaginal delivery, before she was in labor, they determined she would need to be delivered by Caesarean section. They based this assessment on several tests which monitored the baby's heart rate in response to various situations: with the mother at rest, with the mother repositioned to relieve pressure on her vena cava and therefore to increase blood flow to the placenta, and with the mother receiving minimal doses of Pitocin, a test that gives very small doses of a drug which stimulates the uterus to contract. All these tests showed that the baby's heart rate was within the normal range without stress; the tests also showed that any stress, such as a contraction, caused potentially dangerous changes in its heart rate. The tests also further showed that the baby's heart rate did not vary to the degree that a normal baby's would.
 {¶ 75} It is undisputed that the baby was "intrauterine growth retarded," meaning that in dealing with the stress of vaginal delivery it would not have the reserves of a normal sized baby. All the staff members of Mt. Sinai, including Dr. Jordan, the obstetrician who delivered Walter, agreed on the conditions of the mother and the baby, as well as on the meaning of the terms they used. They agreed that the baby needed to be delivered within the day, but not necessarily within the hour. All the witnesses in this case were forced to draw their *Page 667 
conclusions from the medical chart. The staff members who cared for the mother and Walter all concurred as to the terminology, methodology, and procedures in use at Mt. Sinai in 1987. This agreement was highlighted by the agreement of all the defense fact witnesses that they had no specific memory of this particular birth, which had occurred 17 years earlier. Nonetheless, despite this consistency in their testimony, Mr. Fieger persisted in mischaracterizing their answers in misleading ways.
 {¶ 76} For example, when responding to a question asking why he did not rush to the operating room to give anesthesia for the Caesarean section, the anesthesiologist explained that the case must not have been urgent. The staff "would have told me we need to do a stat C-section and I would have gone and * * * behaved differently" with a stat section. He further tried to explain the system the hospital had in place for notifying the necessary personnel for an unscheduled C-section: "When we receive a page, we call back and they would have told me it is a stat C-section or it is not a stat C-section * * *." Interrupting, Mr. Fieger asked him who had told him that. When the anesthesiologist answered that he did not remember whom he had spoken to or the specific conversation, Mr. Fieger responded, "Are you telling us that you're making up what you don't remember?" The trial court overruled a defense objection.
 {¶ 77} Earlier, when the anesthesiologist testified that he did not recall that the baby in the case at bar was in distress, Mr. Fieger responded, "[T]hat's why, as far as you were concerned here, you just took your time in an emergency." Although the trial court sustained a defense objection to this misleading summary, it gave no curative instruction to the jury.
 {¶ 78} Mr. Fieger also focused on the loss of time from use of an epidural anesthesia instead of a general anesthesia. When the anesthesiologist tried to explain why he had given the mother an epidural anesthesia, the anesthesia of choice in Caesarean sections, Mr. Fieger accused him of taking too much time to anesthetize the mother. It was not disputed that administering an epidural adds a significant amount of time to the anesthesia time, up to 20 minutes. The anesthesiologist explained that it was up to the obstetrician to decide when the baby was in distress and, therefore, required immediate delivery and the use of general anesthesia.
 {¶ 79} Ignoring the limited role of the anesthesiologist in obstetrical matters, Mr. Fieger responded, "So if nobody tells you how important it is and how much that baby is at risk, you do the one that would take longer and therefore possibly hurt a baby who's suffocating, right, if nobody tells you?" Mr. Fieger proceeded to bully the witness, asking, "Why in light of the fact that you knew it was an emergency, why wouldn't you ask somebody what's the emergency here, what's the problem that we're doing this emergency C-section? Why wouldn't you ask?" *Page 668 
The doctor answered that, when the case is presented to him, "[t]he information is given to us that we have to take the baby out right away or not and that's enough information." Mr. Fieger responded saying, "I didn't ask that. That wasn't my question. My question, you indicated already nobody told you. My question to you is why didn't you ask?" When the doctor told him he did not remember, Mr. Fieger said: "So nobody told you, you didn't ask and you used the longest acting anesthetic that you could use, right?"
 {¶ 80} Defense counsel objected at this point, saying, "Objection. That's not what he said." The court, however, permitted Mr. Fieger to continue. He said: "Sure. You didn't ask anybody whether time was of the essence. Nobody told you so between the general and the epidural, you used the longer acting anesthetic?" Again, defense counsel objected and explained, "He didn't say that there was no discussion about whether time was of the essence." The court did not sustain the objection. The doctor stated, "I used the safest anesthetic for the mother at that time."
 {¶ 81} When the anesthesiologist tried to explain that the department had an established system for determining the urgency of an unscheduled or emergency C-section, Mr. Fieger continually misstated the answers and refused to accept the answers for what they were. Instead, implying that the anesthesiologist had more authority over the obstetrical decisions than the evidence indicated, Mr. Fieger attacked the witness, both in the interchange just described as well as throughout his cross-examination.
 {¶ 82} Similarly, when questioning one of the nurses who cared for the mother in the labor and delivery unit, Mr. Fieger used the same technique. The nurse tried to explain the difference between an emergency Caesarean section and a stat one: "a stat C-section is done immediately. Emergency means it's not scheduled." She repeatedly clarified for Mr. Fieger that the department at that time used the word "stat" for an emergency Caesarean section in which the baby had to be delivered immediately and emergency for an unscheduled one. Nonetheless, Mr. Fieger persisted in accusing the nurse of wasting valuable time and implying that she had ignored hospital policy in delaying the delivery.
 {¶ 83} Refusing to accept a staff member's explanations of the definition of the term "fetal distress," Mr. Fieger purposely confused the meaning of "emergency" and "fetal distress." Despite her attempt to explain that there are varying levels of fetal distress, Mr. Fieger questioned the first nurse, "Are you saying at Sinai Hospital * * * it was the regular practice of Sinai Hospital and you saw this regularly that * * * when little babies were in fetal distress, you regularly saw doctors call emergency C-sections, but you didn't consider it an emergency that had to be done right away for fetal distress?" She tried to clarify what the doctor meant by an emergency: "A stat C-section is when we got a flat-line *Page 669 
crash, baby is bradycardia3 with a crash." Mr. Fieger also challenged this nurse's interpretation of the fetal-heart-monitor strips.4 She tried to explain the difference between this baby's lowered reactivity, as indicated by the fetal-monitor strip she had seen, and a total flat-line reading. She was discussing the strips she had read when Mr. Fieger abruptly asked, "Would there be any reason why doctors would make up a story about a child?"5
 {¶ 84} Despite the nurse's explanation that the chart did not reflect that Walter's delivery was ordered as a "stat" C-section, Mr. Fieger again asked her the same loaded question: "[W]as it the regular practice there for physicians and the hospital not to do stat C-sections on babies in fetal distress?" The nurse again tried to clarify the difference between a stat C-section and an emergency one. Nonetheless, Mr. Fieger persisted in misstating the testimony and ignoring the copious testimony explaining the differences between "stat" and "emergency."
 {¶ 85} Mr. Fieger continued to use the same tactics when questioning the second nurse. He again asked, "I want to know, tell the court and the jury when a baby is in fetal distress, an emergency C-section is called, tell me the rule and regulation of that hospital or any nursing facility that says it's all right to just sit around and wait for a couple of hours." The trial court overruled defense counsel's objection that the question was argumentative. Later Mr. Fieger asked this second nurse, "Did you put two and two together at that time and say, I was looking at a baby who was born severely asphyxiated and I know because I was here that the mother waited two hours for an emergency C-section?" Defense counsel objected, saying that the nurse had already testified that she did not remember this delivery at all. Mr. Fieger also asked this nurse, "Okay. There was nothing here other than the nurses and doctors not getting this mother into the operating room and operating on her. There was nothing that prevented either you or the doctors from getting her a C-section, was there, an unusual event, or the electricity went off or something like that?" Defense counsel objected to "the implication that nurses are responsible for doing the C-section." Mr. Fieger responded, "Excuse me. Judge, that's not —." The court told him, "Don't shout at me. I'm overruling the objection. Go ahead."
 {¶ 86} Later in the questioning of this nurse, Mr. Fieger speculated that perhaps the doctor had not been present and had been in a car accident or asleep and that it was the nurse's job to find him. She responded by saying that the *Page 670 
time frame for the delivery was not unusual. "We don't rush everybody who's having an emergency C-section into the delivery room. There's things to prepare. When they [C-sections] are done in a few minutes, it's like if the heart stopped or —." Mr. Fieger interrupted the nurse at this point, saying, "You keep telling us it's not unusual." The court ordered him to "[l]et her finish." She then explained that certain preparations are necessary for the protection of the mother and child. Mr. Fieger nonetheless continued to ask her whether it was a regular occurrence "[t]o wait two hours for an emergency C-section." She told him that she could not remember any other specific cases.
 {¶ 87} He then questioned whether she was not able to remember whether any other case took two hours to begin "because that would be so unusual and unacceptable that other than this case, it never happened, did it?" A defense objection was again overruled, despite counsel's technique of using a quotation to comment improperly on her truthfulness.
 {¶ 88} Next, Mr. Fieger attempted to argue with the nurse about what role she had played in the C-section: he told her she scrubbed, she told him she circulated, he again told her she scrubbed, she again told him she circulated.
 {¶ 89} Continuing to impugn the integrity of the witness by mischaracterizing the facts, Mr. Fieger asked this second nurse, "Assuming that the baby was born virtually dead, it had to be resuscitated, were you just prepared to sit there and wait until that baby died?" The trial court sustained the two defense objections. It did not, however, give any curative instruction to the jury.
 {¶ 90} This second nurse tried to explain that if the staff moved too quickly in a case like this mother's, it would put the mother and child at risk of infection and other complications. On cross-examination, defense counsel asked this second nurse whether this mother would have been the only woman in the labor and delivery unit. She responded that there probably were other mothers there at the time. Defense counsel then asked, "[I]f this was indeed something that needed to be done in ten minutes or less, then she would be treated as if she was the only patient?" Before the nurse could respond, Mr. Fieger interjected, "Excuse me. We're talking about —." The court stated, "One at a time." Mr. Fieger said, "Objection. He's asking her to be the doctor now." In a most revealing observation, the court told him, "That's what you were doing for the last hour." In this comment, the trial judge quite correctly characterized the error that ran throughout cross-examination by plaintiffs counsel. Mr. Fieger responded, "He kept objecting. I would love to ask her these questions. Objection." Similar instances of Mr. Fieger arguing with the judge or ignoring the authority of the court pervaded the trial.
 {¶ 91} Mr. Fieger asked the doctor, "When you said emergency C-section, it's your claim here at your trial that you didn't really mean emergency? That's a *Page 671 
yes or no? You didn't really mean emergency?" The doctor responded, "That's not a yes or no answer, I will give you an answer if you would like one." The court then told the doctor, "You give the answer you want to give." The doctor then repeated the explanation the nurses and anesthesiologist had given earlier: "We use the term emergency loosely, all of us use it, and it simply means the patient was not scheduled in advance to have a C-section. So without being scheduled, it was emergent.6 It does not mean that we automatically are going to run down the hall at top speed. And it was a poor use of the term and it should not have been used that way."
 {¶ 92} Mr. Fieger then discussed the pediatrician whose presence Dr. Jordan had requested for the delivery. In another loaded question, at least purportedly a question, Mr. Fieger referred to the pediatrician as "[t]he pediatrician who you called in to help because you knew the baby had been asphyxiated because you waited so long." Dr. Jordan responded, "[T]hat's ridiculous." The pediatrician had noted on the chart that the baby was in fetal distress. When Mr. Fieger questioned Dr. Jordan about that note, Dr. Jordan explained: "He may have heard there was some decels7 and decided there was fetal distress." Dr. Jordan then clarified he did not consider the baby's heart rate as shown on the fetal monitor strip to be fetal distress. Ignoring the copious previous testimony explaining the ambiguity of the term "fetal distress," Mr. Fieger asked Dr. Jordan why the nurses would have obtained a consent form from the mother indicating fetal distress as the reason for the C-section.
 {¶ 93} Another area Mr. Fieger focused on was Dr. Jordan's location between the time he ordered the C-section and the time the skin incision was made. Dr. Jordan repeatedly stated that he did not remember this specific particular case, but that he probably was on the labor and delivery unit, although he was not "standing hovering over the patient." The doctor affirmed that in his years of practice he had never left the hospital after he had arranged for an unscheduled C-section. Mr. Fieger nonetheless continued, throughout the trial and into closing argument, to claim implicitly and explicitly that Dr. Jordan had abandoned the patient.
 {¶ 94} During the defense case in chief, Mr. Fieger continued to question Dr. Jordan about his alleged dawdling. Mr. Fieger "restated" Dr. Jordan's explanation as "You are saying emergency C-section doesn't mean emergency C-section and fetal distress doesn't mean fetal distress." Defense counsel interjected, "Objection. He's arguing with the witness. The tone of his voice, it's getting *Page 672 
ridiculous." The court responded, "I'm aware that he's making a speech. Let's ask a question." Mr. Fieger then said, "But anybody else besides you who is trained in OB knows that fetal distress means fetal distress and emergency C-section means emergency C-section." The court asked him whether he had any questions to ask and warned: "Ask questions, counsel, instead of making speeches." Despite this warning, Mr. Fieger continued to make speeches throughout the trial.
 {¶ 95} The defense experts received the same treatment. Mr. Fieger's attempts to impeach the credibility of one doctor, Dr. DiPalma, on the standard of care included the statement: "Well, in all fairness, to you nothing is a breach of the standard of care. That's why you're here, right?" Defense counsel objected, and the court stated, "Objection is sustained. That's outrageous. Next question." Despite the court's strong rebuke, Mr. Fieger later returned to this claim in his closing argument when he again denigrated the defense expert witnesses' credibility and integrity.
 {¶ 96} When he asked the same witness about the standard of care for a child in fetal distress, the witness said: "You have used the term fetal distress which I honestly have a difficult time defining." The witness had previously testified that "fetal distress" is an ambiguous term which covers a broad spectrum of conditions, some immediately life threatening and some not. Mr. Fieger then asked him, "How could you offer testimony in this case where [fetal distress is] written by doctors all over this chart and you don't understand [fetal distress]?" Again, plaintiffs counsel improperly characterized the expert's sophisticated awareness of a term's multiple meaning as a failure to understand the term.
 {¶ 97} When Mr. Fieger asked this doctor whether a nonreactive stress test signals fetal distress, the witness answered, "The baby can be asleep and not react." Mr. Fieger responded, "I'm not asking you to make excuses. I'm just asking you to agree that the —." Defense counsel interrupted with an objection, and the court replied, "Objection sustained. That wasn't a question. That was a speech. What was your question?" Mr. Fieger told the court, "I'm asking the witness to answer the questions, not answer some other questions. My question is very simple." The court was correct. Plaintiffs counsel was again misleading the jury by his improper comment inaccurately describing the answer as "making excuses."
 {¶ 98} The primary point of contention in this case was the cause of Walter's brain damage. This expert witness, who is a maternal-fetal medicine specialist, explained why he believed that Walter's brain damage occurred weeks or months prior to his birth. The meaning of "birth asphyxia" was extensively discussed. The expert indicated that birth asphyxia meant that the child was deprived of oxygen at some point between conception and birth. In an effort to discredit this *Page 673 
expert on cross-examination, Mr. Fieger responded to the expert's opinion with, "Well, so it's your position that you know better, even though you don't take care of babies, than the pediatricians at Rainbow Babies Hospital who actually cared for him? You know better, correct?" Again, Mr. Fieger used the same technique of improperly attacking a professional opinion by attributing the professional disagreement to a flaw, an alleged sense of superiority, in the witness. His response to the expert also ignored the fact that this expert specializes in the exact area on which he was testifying, whereas pediatricians specialize not in this area, but rather in treating the baby after it is born.
 {¶ 99} Another area of disagreement between the two parties' experts concerned Walter's multiorgan failure and the significance of when it manifested itself. When this witness testified that multiorgan involvement did not show up at delivery, but that it did show up later, Mr. Fieger, implying that the expert had changed his testimony, said, "You said the infant exhibited no evidence of multiorgan system involvement in the neonatal period. [You] most certainly did." In an attempt to discredit the expert, Mr. Fieger again abused technical words by giving them meanings they do not have.8 And again he improperly commented on the testimony.
 {¶ 100} This expert had testified that it was his opinion that Walter's brain damage had happened during the pregnancy and not during the birth, although he noted that, with the baby in the mother's uterus, it was impossible to determine exactly when the damage had occurred. When Mr. Fieger asked what evidence existed that the brain damage occurred during the pregnancy and not during the birth, the expert answered, "There is no evidence in the record." In responding, Mr. Fieger again improperly commented on the answer: "So you are making it up."
 {¶ 101} The doctor and nurses who cared for Walter's mother during her pregnancy all testified that Pitocin had been administered to her as a test to determine how well the baby would tolerate a vaginal delivery. All had testified that the amount of Pitocin used in the test was minimal compared to the amount that would be used to induce or strengthen a mother's labor. Mr. Fieger asked the defense fetal-maternal health expert witness about the administration of Pitocin in a pregnancy when the fetus was showing the type of heart rate changes that this child was experiencing. The expert had published a paper saying that the use of Pitocin, a drug which causes uterine contractions, in a mother in active labor whose fetus showed this certain type of heart rate, is dangerous. Mr. *Page 674 
Fieger tried to imply that the Pitocin test was malpractice.9
The witness explained that his paper was discussing the use of Pitocin for a mother who was already in active labor, not for one who was not yet in labor. He further explained that the use of Pitocin for the patient in the case at bar was appropriate, because the mother was given a very low dose, she was not in active labor, and the test was stopped as soon as the information needed was obtained. Mr. Fieger responded, "I'm sorry. You've testified repeatedly in this state under oath that you never give it to a baby in fetal distress." The court asked: "Is that a question?" Mr. Fieger then continued to question the witness about his former testimony, but never showed him the purported testimony, despite the witness's request to see what he was quoting from. Inaccurately describing the evidence, Mr. Fieger then said to the witness, "For instance, in this case, all the evidence shows [the brain damage] happened in the hours before birth, 100 percent of the evidence, and zero shows it happened before. And you are unwilling to accept that; isn't that true?" The court only asked, "[I]s that a question?" and never noted the impossibility of being asked to verify such an imprecise statement and such a bewildering use of the word "before." Mr. Fieger's question — "[I]sn't that true?" — at the end did not transform what was yet another example of his misleading comments on testimony and evidence.
 {¶ 102} Other defense expert witnesses received the same treatment. When asking the defense neonatology expert if he had testified for the defense law firm before, Mr. Fieger stated, "I guess you are in their Rolodex, right, for people that they need if one of their clients is getting sued and they need somebody to come up and say that the baby's injury happened way before the doctor committed malpractice, you're on their Rolodex, right?" The doctor responded that Mr. Fieger's statement was "a gross misrepresentation" and that he "resent[ed] it very much." Astonishingly, no objection or comment from the court occurred, perhaps from a sense of hopeless exasperation.
 {¶ 103} Nor was the nursing expert spared Mr. Fieger's treatment. He asked the defense nursing expert, who testified about the standard of care required of nurses, whether it was below the standard of care for the nurses to not document the time the patient arrived on the unit. She responded, "It was below the standard of care as far as documentation. I don't believe it affected the care she received." Mr. Fieger said, "That's not for you to decide, ma'am. That's for the jury to decide." After an objection, which the court overruled, Mr. Fieger stated, "Again, I don't want you to editorialize. If you can give me your answers, okay?" Defense counsel again objected, and Mr. Fieger said, "I object to a witness *Page 675 
editorializing for the same reason you did." This time the court told him, "You ask the question. If you don't like the answer, that's too bad. Next question." However, Mr. Fieger's earlier editorial comment sharply attacking the nurse's ability to prioritize elements in the standard of care was allowed to remain.
 {¶ 104} Mr. Fieger then proceeded to inquire of the nursing expert witness why she had not asked the attorney who retained her about the documentation as to the time the patient arrived at the hospital. She responded that she had reviewed the records and noted that the arrival time was not documented. He asked her, "Well, did you ask the people who retained you or somebody at Sinai Hospital why it wasn't where it was supposed to be?" She said, "I didn't ask." He challenged her, "Why didn't you? Didn't you want to know?" A defense objection was sustained. However, Mr. Fieger continued to ask, "Why wouldn't you want to know what they did wrong?" The court, again sustaining defense counsel's objection, warned: "She didn't say she didn't want to know. Don't be so cute. Ask your questions, will you?" At this point — two thousand pages into the trial — "cute" is an understatement. Mr. Fieger's repeated improper questions were designed to mislead the jury by improperly discrediting a witness. He continued to use the same technique, implying in his questions that the staff was indifferent, despite there being no basis to do so in the evidence.
 {¶ 105} Mr. Fieger then inquired into the nursing expert witness's previous times serving as an expert witness, saying, "You apparently have been retained by [defense counsel's] law firm on three or four other occasions to testify that nurses did nothing wrong, correct? * * * And you've always concluded for [defense attorney] that they did nothing wrong, right?" She answered, "I may have had a case I didn't want to defend." When he asked her which case that was, she said she did not know. He said, "Well, then please don't make up things." He again improperly inferred fabrication from the word "may."
 {¶ 106} Mr. Fieger also inquired of the nursing expert about fetal distress. When he asked what she thought was the appropriate response to fetal distress, she responded that "[f]etal distress is a fairly ambiguous term." He asked her, "You know that fetal distress under ACOG and other organizations that it's now become a medical nursing emergency that nurses must react to, isn't that true?" Her response was, "Well, you don't want to take it out of context. I mean, I said fetal distress is a fairly ambiguous term. And this baby did have distress, yes, and it was in chronic distress. It was not acute." Mr. Fieger told her, "That's not for you to decide. You are not the —." The court interrupted him here; "Wait, wait. You asked her a question. Now you got it. * * * You can't have it both ways."
 {¶ 107} Mr. Fieger continued to be dissatisfied with this witness's answers. When she testified that this record showed "decreased" variability, not "absent" *Page 676 
variability, Mr. Fieger said, "No. You don't have a right to make a medical diagnosis. The doctor said there was absent variability. Didn't you read that record? Absent variability written by Dr. Jordan." Defense counsel interjected, "That's not referring to fetal distress." Mr. Fieger responded, "Oh my God, Judge, that's * * * please." The court said, "You are testifying for the witness. So why don't all of us —." Mr. Fieger interrupted the judge, saying that "[t]his is cross-examination," and proceeded to question the witness. This excerpt clearly demonstrates the misconduct of plaintiffs counsel, who at this point appears uncontrollable.
 {¶ 108} This expert was certified in inpatient obstetrical nursing with a special qualification in electronic fetal monitoring, which included the very strips she was testifying about. The witness said that the strip did not show "flat line." Mr. Fieger asked her about the pediatricians who charted that the baby was flat line, and she responded that they had not interpreted the strip correctly. Ignoring her special expertise, he chided her in the form of a question: "So you are here telling us what's appropriate for pediatricians?" She pointed out that pediatricians "don't interpret or analyze fetal monitor strips."
 {¶ 109} Turning to Dr. Jordan's notes about a strip taken at his office and described as a flat line — a strip not preserved in the record — Mr. Fieger said: "We have to assume that one existed if they said it existed." She again explained that pediatricians who are not trained in the appropriate analysis would misinterpret it. In a question mischaracterizing her explanation as assuming the strip in the record "exists, but the other one doesn't," he asked why she made such an assumption. When she answered, "I don't assume that," he then again improperly commented on her testimony: "Well that's all you've been doing." The defense objected and the court remonstrated Mr. Fieger, saying, "Hold it. That's outrageous conduct. * * * That's outrageous conduct. You can criticize her out in the hall later if you want to. Not in here." This stern rebuke had no effect, however, on Mr. Fieger's questions or behavior.
 {¶ 110} Mr. Fieger went on to question this expert also about the term "emergency." He said, "Well, I thought you tried to suggest to the jury that in 1987 somehow the word emergency doesn't mean emergency to a nurse. And so an emergency C-section for fetal distress really wasn't an emergency. Did you try to suggest that?" She explained that there were two boxes on the preprinted nursing forms: "scheduled" and "emergency." When he began discussing ACOG standards, she asked him where he was getting his information. After looking at the book he was consulting, she pointed out that he was looking at the wrong set of standards: instead of looking at the standards for women who are not yet in labor, he was looking at the standards that apply to women who are in the process of giving birth and in active labor. Mr. Fieger responded: "If a mother *Page 677 
isn't in labor but the nurses know the baby is in distress, the policies don't apply?" The expert answered, "I'm trying to tell you the difference that it says there. You know, you were trying to make me say something that I didn't want to say." Indeed, the witness understood what plaintiffs counsel was attempting throughout the trial.
 {¶ 111} After the nurse expert explained that the nurses caring for Walter's mother had removed the monitor when they took her to the operating room, he asked her, "That's their job to make sure that if the surgeon isn't there, they protect that little baby who could be suffocating, isn't it?" She pointed out that the chart reflected that the nurses had regularly monitored the fetal heart rate. This nurse expert apparently had testified in a previous case, however, that when a fetus is in serious trouble, the nurses must hunt down the doctor with the vigilance of a pit bull. Mr. Fieger used this prior testimony to ask the nurse expert about the nurse's responsibility for finding a doctor "after an emergency C-section is called for a baby in fetal distress for two hours fulfilling their obligation to being the pit bull for that little baby's health?" An objection was sustained because the question relied on facts that were not in evidence. The image of a vigilant pit bull that remained, however, could help to explain the jury verdict.
 {¶ 112} On recross, Mr. Fieger continued to ask her about her testimony on direct concerning the fetal strips. She said, "fetal distress [is] very ambiguous. There are gradations of fetal distress. That's why ACOG has said that we try not to use that term because it's so ambiguous." Again improperly commenting, Mr. Fieger responded, "You had no problem answering it when you were answering Dr. Jordan's attorney." Instead of striking the comment, the court said to him, "Do you have another question?"
 {¶ 113} Mr. Fieger's argumentative comments were not limited to his questioning of defense witnesses. One of the documents in evidence was the report of the cord blood gases10 recorded immediately after delivery. These cord blood gases were processed on a small machine, which printed out a report onto a small slip of paper. The staff in the operating room, where the machine is located, then handwrote on the slip when they were obtained. When he was questioning his own expert on the baby's cord blood gases, Mr. Fieger belittled this evidence by referring to the slips as "[t]hese things that look like shopping center receipts, that the word cord blood is written in." Both defense counsel objected, and Mr. Fieger defended his description, saying, "That's what it — that's only for the *Page 678 
record, Judge. Look at them. They look like the things you get from a drug store." The court responded, "You can argue that when the time comes. That's not an appropriate question."
 {¶ 114} At another point in the trial, when questioning his plaintiffs expert witness, Mr. Fieger asked him, do "you wait two hours to do surgery on a baby that's suffocating? That's called malpractice, isn't it?" The court sustained a defense objection, but made no curative instruction.
 {¶ 115} Another example of Mr. Fieger's unacceptable tactics was a question he asked his economic expert: "By the way, none of your amount of money necessary to provide for this child included the costs that would be necessitated by the legal representation of Walter, do they?" The court sustained the objection and later gave a curative instruction.
 {¶ 116} I believe that the small portion of the transcript I have just presented is representative of the entire 2,400 pages and clearly demonstrates that the misconduct of plaintiffs counsel was so outrageous that the trial judge properly granted a new trial.
 CLOSING ARGUMENT {¶ 117} Even if the record had shown a model trial up until closing argument, Mr. Fieger's closing argument alone is sufficient to justify a new trial. He began by telling the jury that "it's really kind of amazing, ladies and gentlemen, that we have a justice system that allows the poor, terribly injured African American to stand on equal footing with powerful corporation defendants, doctors who did this to him and seek justice." He then informed the jury that the doctors and hospital defendants in this case "have used those [corporate] resources * * * to deny him justice to this day for 17 years."11 "Scripture tells us through Isaiah that we must give voice to the poor and justice to the oppressed. I've come here to be a voice for Walter. Whatever you do to the least of my brother, that you do unto me."12 He then told the jury that "Walter is depending upon you and God for justice, and your verdict will be the only justice that he ever gets."
 {¶ 118} Mr. Fieger emphasized that the evidence for his case is overwhelming, "an avalanche" of evidence. "There isn't any evidence to counter this except what the defendants manufactured in this case." His use of the word "manufactured" *Page 679 
implicitly tied together a long line of improper comments throughout the trial attacking, without basis, the integrity of defendants' witnesses.
 {¶ 119} The following excerpts from Mr. Fieger's closing argument suffice in demonstrating the need for a new trial:
 {¶ 120} "I am standing here as the voice of Walter. Walter is a baby in his mother's womb waiting to be born. Doctors, nurses, I'm suffocating. Please help me be born." (This ploy is an offensive, raw appeal to the passions of the jurors and is employed throughout closing argument.)13
 {¶ 121} "IUGR [intrauterine growth retarded] babies are always born without damage and develop normally if the right precautions are taken by the doctors and nurses." Those precautions are the same today as they were in 1987. (Evidence at trial showed that this statement is false.)
 {¶ 122} "Nobody in medicine — and that's why they couldn't find doctors who would come in here and testify against any of the records because nobody in medicine in the face of fetal distress and an emergency C-section be [sic] called would ever say it's okay to wait two hours while a little baby suffered asphyxia and suffered brain damage." (Defense experts testified extensively to the contrary.)
 {¶ 123} Mr. Fieger then accused the doctors of refusing to take responsibility for their actions. "And [Walter] bears no responsibility. I am suffocating. Help me be born."
 {¶ 124} "They knew Walter was IUGR. They knew that he was high risk. They knew that Walter was in trouble. At the defendant Jordan's office when he did the nonstress test that's missing now, he knew Walter was in trouble. Dr. Jordan, help me be born."
 {¶ 125} "They ask you now to incomprehensibly leave every single one of your common senses at the door and believe that a young 17-year-old woman can walk into a hospital, take a wheelchair, wheel around the hallways looking for labor and delivery without anyone checking her in or recording when she arrived, without anyone asking her about reimbursement questions." (The testimony was that no one, including the mother, remembered how she arrived at the labor and delivery unit. The chart indicated that she arrived in a wheelchair.)
 {¶ 126} "The issue of when [the mother] arrived at the hospital is relevant to show how long they first waited to do anything for a baby that was in trouble, that was recognized to be in trouble, and that needed to be taken out immediately. *Page 680 
And it was at least an hour. They waited a whole critical hour before 6:45 while little Walter was being suffocated. Oh, please help me. Help me be born. I'm drowning. Every minute counts. Every second counts."
 {¶ 127} Mr. Fieger said that his closing argument was shorter than "this period of time that that little baby was suffocating." "And they didn't start monitoring for another hour. Every minute, ladies and gentlemen — I can't stress it to you enough. This is an emergency." Mr. Fieger then proceeded to draw upon his previous mischaracterizations of testimony by using the word "emergency." "If you see a little baby in the bottom of a swimming pool and you stand there and look and you have a responsibility because you are the lifeguard and you don't go in and you walk away for hours, you are negligent. * * *
 {¶ 128} "They didn't even start monitoring for another hour. Every minute, every second counted for Walter. Please — I give him a voice — someone please help me."
 {¶ 129} Mr. Fieger also stated in his closing argument that the defense case was a coverup of a "sin." He told the jury "how this doctor and this hospital * * * can continue to do this in this courtroom is a sin only you can rectify."
 {¶ 130} Mr. Fieger then proceeded: "What we know is when the fetal monitor was attached, it immediately, immediately showed that Walter was in trouble and needed to be delivered. Dr. Jordan, please, nurses, please help me be born." (Defendants' experts had refuted this conclusion when they testified that the child was in no immediate danger, although he would not be able to tolerate a vaginal delivery.)
 {¶ 131} "The standard of care demands that when you have a high risk pregnancy and an IUGR and a mother that's showing spontaneous contractions and late decelerations who you know already has no variability or late variability and no reactivity, every bell and whistle in medicine goes off and says that baby is asphyxiating, that baby is suffocating, get that baby out of the bottom of that pool. Get that child out."
 {¶ 132} "They know what the standard of care is to do with an IUGR baby who has late decelerations in the face of spontaneous contractions, who has little reactivity, who has little variability. Get that baby out that baby is suffocating. Please, help me be born."
 {¶ 133} "It's a code blue in the obstetrical unit. Emergency C-section, fetal distress. Emergency C-section, fetal distress. Emergency C-section, fetal distress. That's code blue. That's as bad as it gets. Every deceleration was weakening Walter, but instead the defendant Jordan orders Pitocin and makes things worse. I'm suffocating. Please, please help me be born."
 {¶ 134} Again distorting the testimony about Pitocin, Mr. Fieger also told the jury that "Jordan ordered the use of the drug [Pitocin] that would cause little *Page 681 
Walter to suffocate even more." "The [Pitocin] test was not just a waste of time. It made the onset of irreversible brain damage come much sooner." (There was no evidence to support the claim that the Pitocin test had any effect on Walter's brain damage at all.)
 {¶ 135} "They ordered an emergency C-section for fetal distress. They got a consent signed by mom for an emergency C-section for fetal distress. Every minute counted. Please, help me be born. * * * Please don't wait. Please, for God's sake, help him."
 {¶ 136} "A precious hour later they wheeled [mom] at 8:25 into the operating room and left her there. Please, please help me be born." (The evidence showed that the mother was cared for continuously in the operating room by both nurses and anesthesia personnel.)
 {¶ 137} In talking about the defense case, Mr. Fieger asked the jury: "Do you understand what's going on here? Do you understand the extent of the prevarication? Do you understand what they have done to that child for 17 years? Do you know why not one defense witness picked up these [x-rays]?" At this point, defense counsel objected, saying they did not have the burden of proof. The objection was sustained. Mr. Fieger continued, "They couldn't find an anesthesiologist." Defense counsel again objected. The court overruled the objection, despite the lack of evidence that defense counsel could not find, much less had even looked for, an anesthesia expert. "Thank you. They couldn't find anybody except somebody in their Rolodex. Where was Dr. Jordan? Where were the nurses? Where was the anesthesiologist? Where was the resident? I'm dying. Please save me."
 {¶ 138} Beginning by implicitly denigrating the integrity of the defense's expert witnesses, Mr. Fieger concludes by suggesting, with no basis whatsoever, widespread deception. "The best they could do is look in their Rolodex and call Dr. Nowicki. How could they do that to Walter? What does that tell you about what's going on here and about the false stories they have spun? Oh what a tangled web we weave when first we practice to deceive."14 He also continued to appeal to the passions of the jury: "Mommy, grandma, someone please save me. I'm dying. Please help me."
 {¶ 139} "Every single one of the nurses had a responsibility, responsibility to Walter. Walter was their patient. And when that C-section didn't happen after 15 minutes and Dr. Jordan isn't there, they had a responsibility to do something. * * * They are not allowed to sit there. They are not potted plants. They had to go through the chain of command. They had to get it done as soon as possible *Page 682 
because they are independent health care professionals who have an absolute responsibility to their patients. And nobody can blame anybody else and say it was his job. It's his job. Please, please nurses, I'm a little baby. I want to play baseball. I want to hug my mother. I want to tell her that I love her. Help me. Please help me to be born." Following is another appeal to passion and prejudice: "I'm sorry. I couldn't help you, Walter. I couldn't stop you from drowning. But I will be his voice. I will help him get justice now. Whatever you do to the least of my brothers, that you do unto me."
 {¶ 140} After saying that the defendants were trying to cover up their malpractice by claiming the baby had been injured prior to the birthing process, Mr. Fieger said, "Ladies and gentlemen, how dare they? They can't deny Walter was born nearly dead with birth asphyxia because every single doctor who was there said it and wrote it down and wrote it down under oath and didn't come into this courtroom and refute the records." Mr. Fieger again misrepresented the evidence by describing Walter as "nearly dead." He continued, saying "I know that the court and these attorneys did not like the way I treated some of the witnesses." In this statement, plaintiffs counsel insulted the court by improperly implying that the court's admonitions were a result of merely "not liking" his manner.
 {¶ 141} Again, Mr. Fieger improperly described the defense: "By the way, they also have to convince you that all of their witnesses who contradict each other are credible and right. They have to convince you that day is night and night is day. And they have to make you complicit in this injustice and believe that their people complied."15 (He failed to show any contradiction between the defense witnesses.)
 {¶ 142} For six more pages, Mr. Fieger continued to cloak himself as the minister of God or to pretend to become the voice of Walter.16 In the process, *Page 683 
Mr. Fieger boldly misstated the evidence concerning damages: "As testified to by the life care planner, by the needs specified by doctors which you heard on the stand, the medical care requires for an R.N. home attendant care along with a myriad of other requirements which are listed in a health care plan table for which will be in evidence, a total, as Dr. Rosen indicated, $14,295,993." (As noted earlier in this dissent, none of the witnesses testified that Walter requiredcare from an R.N.; he needed only a trained assistant, similar to a nurse's aide.)
 {¶ 143} Mr. Fieger's closing argument contains many more examples of similar statements designed to inflame the passions of the jury. The excerpts I cite by themselves adequately support my conclusion that the trial judge was correct in ruling that a new trial was in order. However, to demonstrate the extent of his outrageous melodrama, I feel obliged to relate Mr. Fieger's final words:
 {¶ 144} "I think Walter, if he could speak to you, might finally say this about all that's gone on: The day will come when my body will lie upon a white sheet tucked under the four covers [sic] of a mattress located in a hospital busily occupied with the living and the dying, and at a certain hospital a doctor will determine that my brain has ceased to function and that for all purposes, my life has stopped. When that happens, don't attempt to instill artificial life into my body by the use of machines and don't call this my death bed. Let this be called the bed of life and use whatever is usable to help others lead what you call lives. Give my sight to a man who's never seen a sun rise, a baby's face or the love in the eyes of a woman. And give my heart to a person whose only heart has caused nothing but endless days of pain. Give my blood to a teenager who is pulled from the wreckage of a car so that he might live to see his grandchildren play. Give my kidneys to one who depends upon a plan to exist. Take my bones, every nerve and muscle in my body to find a way to make a crippled child walk. Explore every corner of my brain. Take my cells if necessary and let them grow so that some day a voiceless boy will shout at the crack of a bat and a deaf girl might hear the sound of rain against her window. Burn what's left. Scatter my ashes to the window [sic] to help the flowers grow and if you must bury something, let it be my faults and my weaknesses and all of my prejudices against my fellow man. Give my sin to the devil and give my soul to God and if by chance you remember me, do it with a kind word or a kind thought to somebody who needs you. And if you do all that I have asked, I will live forever." This passionately presented fiction is akin to the razzle-dazzle tactic of attorney Billy Flynn in the film Chicago.
 {¶ 145} Every good attorney walks a fine line between zealous advocacy and tainting a jury. Mr. Fieger pole-vaulted over that line early in this case and never retreated. I commend the trial court for having the integrity to recognize *Page 684 
the need for a new trial and ordering one. I would affirm the order for a new trial.
2 {¶ a} Nor was Harvey Rosen the only expert who was permitted to testify inappropriately. Several of plaintiffs expert witnesses testified, despite defendants' objections, to opinions outside their areas of expertise, areas for which they had not been qualified as experts.
{¶ b} This inappropriate use of experts, although objected to by defense counsel, was permitted throughout plaintiff's case in chief. For example, a maternal-fetal medicine expert was permitted to testify about the standard of care for nurses, even though she admitted on cross-examination that she usually encourages attorneys to retain a nursing expert to testify on the nursing standards. The neonatologist was permitted to testify concerning the standards for an obstetrician as well as clinical signs, like the amount of amniotic fluid and its effect on fetal hypoxia. He admitted on cross-examination that he did not have enough knowledge to comment on this area. Defense counsel also objected that the neonatologist examined Walter for the first time on the morning of trial yet was permitted to testify about Walter's condition.
{¶ c} Dr. Gabriel, an expert in pediatric neurology, was permitted to testify about obstetrical matters, even though he admitted he was not an obstetrician, when he testified about the definition of "fetal distress." The court overruled a defense objection. He was also permitted to testify to the appropriateness of removing a fetal monitor from the mother. When defense counsel objected, noting that the question pertained to the standard of care (by the nurses and obstetrician), an area outside the pediatric neurologist's expertise, the trial court permitted the doctor to answer the question. The pediatric neurologist responded that there was no medical reason for removing the fetal monitor from the mother prior to the Caesarean section. This testimony enhanced the credibility of plaintiff's theory that defendants had failed to monitor the mother properly. Although on cross-examination Dr. Gabriel admitted that he was not qualified to testify to the standard of care, the opinion was already before the jury. Similarly, the neuroradiologist testified that he would leave it to the other experts to pinpoint the time at which Walter's brain injury occurred. Mr. Fieger nonetheless asked him, over defense objection, whether he agreed with the reports of the other experts. The neuroradiologist stated that he had no disagreement with the other experts' reports.
{¶ d} Plaintiff's obstetrical expert was permitted to testify concerning the nursing standard of care. And the plaintiff's anesthesia expert was permitted to testify concerning the obstetrical standard of care.
3 Bradycardia is a low heart rate.
4 Fetal monitor strips provide a readout of the fetus's cardiac activity, similar to an EKG for adults.
5 Dr. Jordan's office notes had indicated a flat-line reactivity reading. This nurse had never seen Dr. Jordan's office notes or the strip in question.
6 "Emergent" as used by medical personnel is synonymous to "emergency."
7 "Decels" is an abbreviation for deceleration of the baby's heart rate.
8 The witness clarified that the multiorgan involvement occurred later than the neonatal period.
9 In the Pitocin test, a minuscule amount of Pitocin is given for the very purpose of assessing the response of the fetal heart rate prior to active labor.
10 A report of cord blood gases is an analysis of the pH of the blood found in the umbilical cord of the baby. This pH tells the doctors important information about the status of the baby at that specific point in time.
11 This case was first filed on April 21, 1998, six years before the trial. Plaintiff dismissed it and later refiled it on October 16, 2002. Trial began on May 4, 2004. The actual case at bar took less than two years to go to trial.
12 Referring to the economic disparity between the parties is usually considered grounds for mistrial. See Book v.Erskine  Sons, Inc. (1951), 154 Ohio St. 391,399-400, 43 O.O. 334, 96 N.E.2d 289.
13 Rosenberger Ents., Inc. v. Ins. Serv. Corp. of Iowa
(Iowa App. 1995), 541 N.W.2d 904, 908, granting new trial when improper attorney conduct during closing caused prejudice to opposing party: "Such melodramatic argument does not help the jury decide their case but instead taints their perception to one focused on emotion rather than law and fact."
14 An attack on the integrity of the defense counsel or parties is grounds for mistrial. Pesek v. Univ.Neurologists Assn. (2000), 87 Ohio St.3d 495,721 N.E.2d 1011.
15 A similarly improper style was criticized in another medical case, in which the Supreme Court of Ohio observed: "Counsel for appellees made various assertions and drew many inferences that were simply not warranted by the evidence. * * * Appellees' counsel could have zealously represented his clients without resorting to these abusive tactics. Instead, counsel for appellees transcended the bounds of acceptable closing argument, creating an atmosphere `surcharged with passion or prejudice.'" Pesek v. Univ. NeurologistsAssn. (2000), 87 Ohio St.3d 495, 501-502, 721 N.E.2d 1011, quoting Jones v. Macedonia-North field Banking Co.
(1937), 132 Ohio St. 341, 351, 8 O.O. 108, 7 N.E.2d 544. The court went on to say, "[I]f `there is room for doubt, whether the verdict was rendered upon the evidence, or may have been influenced by improper remarks of counsel, that doubt should be resolved in favor of the defeated party.'" Id. at 502,721 N.E.2d 1011, quoting Warder, Bushnell  Glessner Co. v.Jacobs (1898), 58 Ohio St. 77, 85, 50 N.E. 97.
16 Such a claim to the religious entitlement for judgment on a party's behalf has been repeatedly found to be grounds for a mistrial. See Sandoval v. Calderon (C.A.9, 2000), 241 F.3d 765, 779.
 APPENDIXPLAINTIFF'S ASSIGNMENTS OF ERROR IN CASE NO. 85286:
"I. The trial court erred in granting defendants' motion for new trial when the verdict was supported by competent, substantial and credible evidence as to Walter Hollins' claim for damages.
"II. The trial court erred in directing a verdict in defendants' favor on plaintiffs claims for spoliation and punitive damages.
"III. The trial court erred in denying plaintiffs motion for prejudgment interest as moot."
ASSIGNMENT OF ERROR ON MT. SINAI'S CROSS-APPEAL IN CASENO. 85286:
"I. The trial court erred in failing to grant Mt. Sinai's motions for directed verdict and judgment notwithstanding the verdict on plaintiffs claim that defendant Mt. Sinai is vicariously liable for the alleged negligence of a non-party, independent contractor anesthesiologist."
DEFENDANTS' ASSIGNMENT OF ERROR IN CASE NOS. 85574 85605:
"I. The trial court erred in granting plaintiffs motion for relief from judgment pursuant to Civ.R. 60(B)."